         Case 1:17-cr-00248-VSB Document 152 Filed 06/03/19 Page 1 of 1




                                                                           June 3, 2019
VIA ECF
The Honorable Vernon S. Broderick
U.S. District Judge
U.S. District Court for the Southern
District Court of New York
40 Foley Square
New York, New York 10007

               Re: United States v. Michael Mendlowitz
                     No. 17-cr-0248 (VSB)


       Dear Judge Broderick:

        On behalf of Defendant Michael Mendlowitz, we respectfully request that he be
permitted to travel to the Southern District of Florida to attend a bat mitzvah ceremony. He
intends to fly to the Miami area on Thurday, July 18, 2019 and will return to New York on
Sunday, July 21, 2019. He will provide his specific lodging accommodations and flight
information to Pretrial Services upon approval from the Court for the out-of-district travel. Both
Pretrial Services, through Officers Mallori Brady and Myrna Carrington, and the government,
through AUSA David Abramowicz, consent to our request. Thank you in advance.



                                                     Respectfully submitted,

                                                     /s/ Rodney Villazor

                                                     Rodney Villazor
                                                     Smith Villazor, LLP


cc:    AUSA David Abramowicz
       PTS Officer Mallori Brady
       PTS Officer Myrna Carrington
